In a proceeding, inter alia, to validate a petition designating Leonard Vaughn and Joseph Harvey as candidates in the Liberal Party primary election to be held on September 9, 1980 for the party positions of Assembly District Leader and Associate District Leader, respectively, from the 32nd Assembly District, the appeal is from a judgment of the Supreme Court, Queens County, dated August 18, 1980, which, inter alia, dismissed the proceeding. By order dated August 26, 1980 this court remanded the matter to Special Term to make appropriate specific findings of fact with respect to its invalidation of appellants’ designating petition and held the appeal in abeyance in the interim. Special Term has now complied. Judgment affirmed, without costs or disbursements (see Matter of Harvey v Gargiulo, 78 AD2d 528). Mollen, P. J., Damiani, Mangano and Gulotta, JJ., concur.